Citation Nr: 0949079	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-22 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1969 to 
August 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO characterized (in its December 
2006 rating decision) the issue of whether there is new and 
material evidence to reopen a claim for service connection 
for an acquired psychiatric disorder as a new claim for 
service connection.  A review of the file, however, indicates 
that service connection was previously denied for a nervous 
disorder by the RO in a May 1999 rating decision.  Thus, the 
Board has re-characterized the issue as a request to reopen.

The Board also notes that the RO denied, in the same December 
2006 rating decision, the Veteran's claim for service 
connection for a left ankle disability.  The Veteran filed a 
timely notice of disagreement as to that decision.  After the 
RO issued its statement of the case, however, the Veteran did 
not perfect an appeal as to that issue.  Accordingly, the 
Board does not address that issue here.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

When a claimant submits a request to reopen a previously 
denied claim, VA must notify the claimant of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  Kent v. Nicholson, 
20 Vet. App. 1, 9 (2006).  Moreover, VA must notify the 
claimant specifically of the basis on which the prior claim 
was denied (that is, identify the missing element or 
elements) and describe what evidence would be necessary to 
establish the previously missing element(s).  Id. at 9-10.

Here, VA did not notify the Veteran as outlined above.  Thus, 
the Board must remand the claim so as to permit the Veteran 
to receive such notice.

The Board makes two further observations.  First, the record 
indicates that the Veteran has been receiving Social Security 
Administration (SSA) disability benefits for several years 
(disability onset date of August 1997).  SSA disability 
determination records, however, have not been obtained.  On 
remand, these records should be obtained.

Second, the Board notes that the Veteran is claiming, in 
essence, that his psychiatric disorder, whatever it is, was 
caused by verbal and physical abuse he experienced during 
service.  Specifically, he alleges that he was physically 
assaulted on more than one occasion.  VA may not deny a claim 
for posttraumatic stress disorder (PTSD) that is based on an 
in-service personal assault without first (1) advising the 
claimant that evidence of behavior changes or evidence from 
sources other than the veteran's service records may 
constitute credible supporting evidence of the in-service 
stressor and (2) allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(4) (2009).

Although the Veteran has not as yet been diagnosed 
definitively with PTSD, his claim, broadly read, could 
include a claim for PTSD based on personal assault.  Cf. 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  
Therefore, on remand, the Veteran should be notified of his 
evidentiary options, as outlined above, that pertain to an 
assault-based PTSD claim.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain (1) all VA 
treatment records dating back to May 
2008; (2) all relevant records held by 
the Social Security Administration 
relating to the Veteran's claim for 
disability insurance benefits; and (3) 
any additional pertinent medical 
records identified by the Veteran 
during the course of the remand, after 
securing proper authorization from the 
Veteran.  All attempts to assist the 
Veteran in obtaining relevant records 
must be documented in the claims file.

2.  Send the Veteran notice that 
complies with the requirements discussed 
above and set forth in Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006) 
(regarding requests to reopen a 
previously denied claim).

3.  Send the Veteran notice that 
complies with the requirements 
discussed above and set forth in 38 
C.F.R. § 3.304(f) (2009) (regarding 
assault-based PTSD claims).

4.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, if 
appropriate, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board, or by the U.S. Court of Appeals 
for Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2009).

